Citation Nr: 1742586	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  16-30 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to February 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In September 2016, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing has been associated with the record.  

In February 2017, the Board remanded the case for further development.  That development was completed, and the case has since been returned to the Board for appellate review. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

At worst, the Veteran has Level I hearing loss in the right ear and Level II hearing loss in the left ear.




CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that the Veteran had challenged the validity of the March 2015 VA examination.  Specifically, he asserted that, although the March 2015 VA examiner recorded speech discrimination test results, the testing was not performed.  He also claimed that the audiogram testing was conducted in an office rather than a sound booth. See October 2015 notice of disagreement.  However, a March 2017 VA examiner addressed these contentions and noted that the only hearing testing completed at the Walla Walla VAMC is performed in a room that is a sound booth.  Although it is a large sound booth and could be mistaken for an office, the examiner explained that is a double-walled sound suite located in the office room on a recessed foundation.  Thus, the Board finds that March 2015 VA examination report included the necessary test results using the required testing methods. See 38 C.F.R. § 4.85.

The Board also finds that the March 2017 VA examination is adequate for rating purposes.  As discussed below, the examination report fully addresses the rating criteria that are relevant to rating the Veteran's bilateral hearing loss.  

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In this case, the March 2015 and March 2017 VA examiners indicated that the Veteran's hearing loss impacted his ordinary conditions of daily life.  In particular, the March 2015 VA examiner noted that the Veteran reported that he has trouble understanding speech at work in meetings.  Similarly, the March 2017 VA examiner indicated that the Veteran had reported that he had difficulty hearing at his job at meetings, at home, and in social gatherings.  Nevertheless, even if an audiologist's description of the functional effects of the appellant's hearing disability was somehow defective, the appellant bears the burden of demonstrating any prejudice caused by a deficiency in the examination. Id. at 455-56.  There have been no allegations of any prejudice caused by a deficiency in an examiner's description of the functional effects.  Indeed, the Veteran has been represented throughout the course of the appeal, yet the documents submitted do not contain any assertion under Martinak.

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to these issues has been met. 38 C.F.R. § 3.159 (c)(4) (2016).

The Board does acknowledge the Veteran's July 2017 assertion that an additional examination should be ordered because VA disagrees with his private audiograms.  However, the issue is not whether VA disagrees with the private audiograms, but rather whether audiological testing (Maryland CNC test and a puretone audiometry test) demonstrates entitlement to a higher initial evaluation.  As noted below, the puretone thresholds are rather consistent among the VA and private audiograms.  The difference is that the VA examinations used the Maryland CNC test and comply with the regulatory requirements for testing, whereas the private audiograms did not use the Maryland CNC test.  Thus, another examination is not needed.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).



Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, as in this case, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous..." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's bilateral hearing loss is currently assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.  

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of pure tone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85 and the statement of the case) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent. See 38 C. F. R. § 4.85. 

Regulations also provide that in cases of exceptional hearing loss, i.e., when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the pure tone threshold is 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a compensable evaluation for bilateral hearing loss.

An October 2014 private audiogram revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
Average
RIGHT
20
30
40
40
60
43
LEFT
20
35
45
55
65
50

Maryland CNC controlled speech discrimination testing scores were not included with the report.   VA regulations for evaluating hearing loss specifically require the use of the Maryland CNC test.  The Board is not able to evaluate the Veteran's claim for an increased rating using a standard other than found in the VA regulations.  Moreover, there is no basis to seek clarification of the October 2014 report, as it appears that no speech discrimination testing was performed (as opposed to the situation where such testing was performed, but it is unclear that the evaluation used the Maryland CNC test). See Savage v. Shinseki, 24 Vet. App. 259, 263-64 (2011). 

In addition, the Board notes that the average puretone average thresholds documented in the October 2014 report are similar to the March 2015 VA examination report discussed below, which demonstrated Level I hearing in both ears when the Maryland CNC test was performed.

Moreover, as noted above, 38 C.F.R. § 4.86 governs exceptional patterns of hearing impairment.  However, the October 2014 audiological report does not demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more or that pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear.  Therefore, the provisions of 38 C.F.R. § 4.86 are not applicable. See 38 C.F.R. § 4.86(a), (b).

Thus, the October 2014 private audiogram does not show that a compensable evaluation is warranted.  

An October 2014 VA audiogram revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
Average
RIGHT
25
30
40
50
55
44
LEFT
25
25
40
55
70
58

The Maryland CNC controlled speech discrimination test revealed speech recognition of 92 percent in the right ear and 96 percent in the left ear.

These audiometric findings equate to Level I hearing loss in the right ear and Level II hearing loss in the left ear. See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, it is apparent that the currently assigned noncompensable evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  However, the audiological report does not demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more or that pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear.  Therefore, the provisions of 38 C.F.R. § 4.86 are not applicable. See 38 C.F.R. § 4.86 (a), (b).

Thus, the October 2014 VA audiological evaluation has resulted in findings corresponding to a noncompensable evaluation.  

During a March 2015 VA hearing loss examination, an audiogram revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
Average
RIGHT
25
30
40
45
60
44
LEFT
25
30
40
45
60
44

The Maryland CNC controlled speech discrimination test revealed speech recognition of 96 percent in the right ear and 96 percent in the left ear.

These audiometric findings equate to Level I hearing loss in the right ear and Level I hearing loss in the left ear. See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, it is apparent that the currently assigned noncompensable evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  However, the audiological report does not demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more or that pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear.  Therefore, the provisions of 38 C.F.R. § 4.86 are not applicable. See 38 C.F.R. § 4.86 (a), (b).

Thus, the March 2015 VA examination has resulted in findings corresponding to a noncompensable evaluation.  

An October 2015 private audiogram revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
Average
RIGHT
35
40
50
55
75
55
LEFT
30
40
50
60
75
56

The examiner indicated that live voice (LV) and W22 stimuli were used rather than Maryland CNC controlled speech discrimination testing.  As discussed above, VA regulations for evaluating hearing loss specifically require the use of the Maryland CNC test.  The Board is not able to evaluate the Veteran's claim for an increased rating using a standard other than found in the VA regulations.  In addition, a March 2017 VA examiner explained that live voice monitoring for word recognition testing is known to show significant variability, which is why VA regulations require recorded speech.  Therefore, the results cannot be used in evaluating the Veteran's service-connected hearing loss.

A June 2016 private audiogram revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
Average
RIGHT
30
35
45
50
60
48
LEFT
35
45
50
60
70
56

The speech discrimination test revealed speech recognition of 64 percent in the right ear and 68 percent in the left ear.  However, the March 2017 VA examiner noted that the recorded testing was completed at only 30 decibels above speech reception thresholds and that rollover was not completed to determine if the Veteran would improve at a louder level.  The examiner stated that the results were invalid for rating purposes, as they did not follow the compensation and pension guidelines.  See March 2017 VA examination report; 38 C.F.R. § 4.85.

During a March 2017 VA hearing loss examination, an audiogram revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
Average
RIGHT
30
30
40
45
65
45
LEFT
30
30
45
60
70
51

The Maryland CNC controlled speech discrimination test revealed speech recognition of 92 percent in the right ear and 88 percent in the left ear.

These audiometric findings equate to Level I hearing loss in the right ear and Level II hearing loss in the left ear. See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, it is apparent that the currently assigned noncompensable evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  However, the audiological report does not demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more or that pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear.  Therefore, the provisions of 38 C.F.R. § 4.86 are not applicable. See 38 C.F.R. § 4.86 (a), (b).

Thus, the March 2017 VA examination has resulted in findings corresponding to a noncompensable evaluation.  

Based on the foregoing, all of the audiological examinations complying with the regulatory requirements do not show that the Veteran is entitled to a compensable evaluation.  The Board has considered the Veteran's lay assertions regarding his diminished hearing.  However, the assignment of disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations based on the audiology examination results. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).   It is clear from the Rating Schedule that a higher rating can be awarded only when loss of hearing has reached a specified measurable level.  As such, a higher initial evaluation is not warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 368 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


